Citation Nr: 1635382	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, reopened and denied the Veteran's claim for entitlement to service connection for a low back disability (listed as disc bulges at L3-L4, L4-L5, and L5-S1, with degenerative changes and lumbosacral strain).  


FINDING OF FACT

The Veteran has been diagnosed with a low back disability; service treatment records are unavailable; a low back disability was not manifested during service or during the first post-service year; and the Veteran's current low back disability is not shown to be otherwise related to his military service or any injuries therein.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records (STRs) are unavailable. An October 1973 request for information shows that that there were no medical records found.  Pertinent post-service treatment records identified have been secured for the record.  In a December 2013 remand, the Board requested June 1968 VA hospital records that were referenced by J. N. Valentin, M.D. in a May 2011 medical report.  In January 2014 correspondence from the Appeals Management Center, it was noted that the records from that time frame are available. 

VA examinations were conducted in November 2008 and March 2014.  Together, the reports of those examinations reflect consideration of the entire record and medical opinions provided therein are accompanied by explanatory rationale.  Therefore, they are cumulatively adequate to support a decision on the merits. 

The Veteran has had ample opportunity to respond and supplement the record and has not alleged that pertinent records remain outstanding; VA's duty to assist is met.

Legal Criteria

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptoms after discharge.  38 C.F.R. § 3.303(b).

Before a claim of service connection may be granted, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In cases such as this one, where a veteran's STRs are unavailable, the Board has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 U.S.C.A. §§ 5107(b), 7104(d)(1); see also Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, this heightened "obligation to explain" does not create a presumption that the missing medical records, if available for consideration, necessarily would support the claim. That is to say, missing service treatment records do not lower the threshold for granting a claim; rather, the Board's obligation to discuss and evaluate evidence is heightened. See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, missing STRs, alone, while indeed unfortunate, do not remove the need for the Veteran to establish the required elements of the claim by providing competent and credible evidence as to each element. See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401 (1991) and O'Hare, 1 Vet. App. at 367).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

In this case, the Veteran asserts that he has a low back disability that is related to service.  He specifically states that he injured his low back during service when he performed push-ups while carrying a heavy backpack The Veteran reports that he went to sick call during service for his low back injury and that he was prescribed rest medication, and physical therapy.  He indicates that he suffered a low back injury during service and that he has suffered from low back problems since service.

As stated above, service treatment records are unavailable. However, for purposes of this claim, a back injury in service is assumed.

Post-service VA treatment records show that the Veteran reported suffering from back pain in June 2002.

A February 2008 report of a magnetic resonance imaging (MRI) study from Metropolitano Arecibo, South West Health Corp., noted that the Veteran had a history of lumbalgia with radiculitis.  The impression was straightening of the lumbar lordosis likely from muscle spasms; small diffuse posterior disc bulges at the L3-L4, L4-L5, and L5-S1 levels; and degenerative changes of the facet joints at all levels with no evidence of spinal canal stenosis.  

A February 2008 VA treatment note included an assessment of low back pain.  

VA treatment records from July 2008 note that the Veteran reported that his low back pain had resolved.

A November 2008 VA general medical examination report noted that medical records were reviewed, but that the Veteran's claims file was not requested.  The Veteran reported that while he was on active duty in Germany in 1968, he was punished and required to perform fifty push-ups while wearing a heavy backpack.  He stated that he had low back pain after completing the push-ups.  He reported that he went to sick call and was prescribed rest, medication, and physical therapy.  The Veteran reported that his low back pain improved a little and that he was able to tolerate the pain because he was young.  He indicated that he had continued to experience low back pain that was triggered by certain activities.  The Veteran stated that the pain increased with prolonged sitting, walking, bending forward, and by carrying heavy items.  He maintained that he was totally unable to run due to his low back problems.  The Veteran indicated that he treated himself over the years with ointments and with over-the-counter medication.  The examiner discussed the Veteran's medical history in some detail.  The diagnosis was discogenic disease of the lumbar spine with right thoracolumbar muscle spasms.  

On a March 2014 medical examination of the spine the examiner also diagnosed the Veteran with lumbar bulging disc.  He noted the Veteran's history and report of an incident where the Veteran injured his back in service while doing push-ups with the back pack on his back.  The examiner noted the Veteran's report that the symptoms had continued during the years since service.

The examiner opined that the Veteran's lumbar bulging discs and lumbar degenerative joint disease (DJD) were less likely than not due to his military service.  He stated that there is no known cause and effect relationship of performance of push-ups and bulging discs or DJD in the lower back.  The examiner expressly noted that he was taking into account the Veteran having a heavy back pack on his back.  He opined, however, that the force vectors would be over the upper back and not the lower back and would less likely to act on the lower back.  He stated further that it is less likely than not that trauma of sheer force would be generated with this type of activity to affect his lumbar back.  He concluded by opining that, in this case, the Veteran's lumbar bulging discs and lumbar DJD were at least as likely as not due to the natural process of aging.

Analysis

At the outset, the Board notes that it is not in dispute that the Veteran currently has a low back disability.  In addition, an in-service injury is established based the Veteran's credible report of lower back pain after doing push-ups in service while wearing a heavy backpack.  

However, there is no evidence that the Veteran's current low back conditions were diagnosed during service, or within the first post-service year:  therefore, service connection is not warranted on the basis that a low back disability was first diagnosed in service and has persisted, or on a presumptive basis as a chronic disease under 38 C.F.R. § 3.309(a)

In addition, the Board finds that service connection is not warranted on the basis of continuity of symptoms.  In so finding, the Board has considered the Veteran's lay reports that he has experienced back symptoms throughout the years since service, and has weighed these statements against the other evidence of record.  The Veteran is competent to report that he has experienced back symptoms, however, after weighing all the other evidence of record, particularly the March 2014 negative linkage opinion, the Board must conclude that, although the Veteran is competent to report his symptoms and the Board finds his statements credible, the evidence weighs against a finding that the Veteran experienced continuity of the same symptoms that were caused by the reported in-service injury (or any other in-service injury), since service.  

The March 2014 opinion explained that the type of injury the Veteran described would more likely affect his upper back and not his lower back, and that the Veteran's current low back conditions were more likely the result of the natural aging process.  The Board finds this opinion to be well-supported and highly probative evidence in this matter.  Accordingly, based on the March 2014 medical evidence, the Board concludes that, although the Veteran has competently and credibly reported experiencing back symptoms during the years since service, it is not as least as likely as not that the back symptoms he experienced over the years were (1) the same back symptoms he experienced following the in-service back injury (i.e., at some point, the symptoms from the back injury may have resolved and new back symptoms may have had other, post-service, causes), or (2) caused by the in-service injury (i.e. eventually, the back symptoms he experienced may have been due to other causes following service, including the natural aging process).

In other words, the question of whether there is a direct causal relationship between the in-service injury and the post-service back symptoms is, based on the facts of this case, a medical question beyond the scope of lay observation because of the medical evidence that accompanies and is being weighed against this Veteran's lay statements.  Jandreau, 492 F.3d at 1377.  Therefore, in this case, service connection for a low back disability cannot be granted on a direct basis or on a theory of continuity of symptoms.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for a low back disability.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.  


ORDER


Service connection for a low back disability is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


